Citation Nr: 0940065	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Hepatitis C, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for depression, to 
include as secondary to Hepatitis C.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 until May 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Receipt of New Evidence

In August 2009 medical records from the Veteran's treatment 
at the Salisbury VA Medical Clinic, relating to the Veteran's 
Hepatitis C, were submitted to VA.  These documents have not 
been reviewed by the RO and were not accompanied by a waiver 
of the RO's review.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative. Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Under the circumstances, the 
case must be returned to the RO/AMC for preliminary review 
and preparation of a supplemental statement of the case that 
considers the new evidence if the benefit sought is not 
granted on the record.

Outstanding Evidence not of Record

In September 2009 the Veteran submitted a statement 
indicating that he was hospitalized for bi-polar disorder, 
anxiety, depression and pain.  Evidence of such 
hospitalization may affect the benefits sought and relevant 
records must be acquired and considered.

VA Examination

In July 2007 the Veteran failed to report for a VA 
examination relating to his claim of depression as secondary 
to Hepatitis C.  The AOJ subsequently denied the Veteran's 
claim on the basis that under 30 C.F.R. § 3.655, a claimant 
who fails to report for an examination scheduled in 
conjunction with a claim for compensation, without good 
cause, shall be rated based on the evidence of record.  The 
evidence shows, however, that the Veteran was incarcerated 
from May 2007 to August 2008.  The United States Court of 
Appeals for Veterans Claims (Court) has cautioned that "those 
who adjudicate claims of incarcerated veteran to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this case, the Board finds that a VA examination is 
necessary to properly adjudicate the claim of service 
connection for depression secondary to Hepatitis C.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran had claimed to have become 
depressed as a result of stress from dealing with his 
service-connected disability.  The record also includes some 
indication that the Veteran's depression may be secondary to 
a history substance abuse.  Given this conflict, the Board 
finds that there is insufficient competent medical evidence 
of record to make a decision on the claim and a VA 
examination is warranted.

The Board also points out that, as any decision with respect 
to the claim for service connection and increased rating may 
affect the Veteran's claim for TDIU, this claim is 
inextricably intertwined with the claim of service connection 
for depression as secondary to Hepatitis C and increased 
rating for residuals of Hepatitis C.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
determine where he was hospitalized 
pursuant the statement submitted by the 
Veteran in September 2009.  Records of 
such hospitalization are to be obtained 
and associated with the claims file.

2.  The Veteran's claims file is to be 
made available for review by a medical 
examiner.  After reviewing the Veteran's 
claims file, the examiner is to state 
whether the Veteran's current depressive 
disorder is a likely as not (i.e. at lease 
as likely as not) related to Hepatitis C.  
If it is determined that a physical 
examination is required, one should be 
arranged.  The examiner is to include 
reasoning in support of any opinion 
provided.

3.  After the development above is 
completed, the
Veteran's claims file should be reviewed 
by an appropriate specialist to provide an 
opinion as to whether the Veteran's 
service-connected disabilities, as opposed 
to his nonservice-connected disabilities, 
render him unemployable.  A complete and 
detailed rationale is requested for the 
opinion provided.

4.	The RO is to readjudicate all issues on 
appeal, considering all evidence of 
record.  If any determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


